UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST REPORTED EVENT: September 25, 2009 CHINA NORTH EAST PETROLEUM HOLDINGS LIMITED (Exact name of Registrant as specified in its charter) Nevada 000-49846 87-0638750 (State or other jurisdiction (Commission File Number) (IRS Employer Identification Number) of incorporation) 445 Park Avenue, New York, New York10022 (Address of principal executive offices) (212) 307-3568 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 1.01Entry Into a Material Definitive Agreement. On September 25, 2009, China North East Petroleum Holdings Limited (the Company”), through its 90% owned subsidiary, Song Yuan North East Petroleum Technical Service Co., Ltd., a Chinese limited liability company (“Song Yuan Technical”) entered into a Share Transfer Agreement (the “Agreement”) with the stockholders (“Selling Stockholders”) of Song Yuan Tiancheng Drilling Engineering Co., Ltd. (“Tiancheng”). Pursuant to the Agreement, Song Yuan Technicalagreed to acquire and the Selling Stockholdersagreed to sell all of the Selling Stockholders’ interest in Tiancheng, a Chinese limited liability company (the “Acquisition”). The Selling Stockholders own 100% of the total equity interest in Tiancheng. In accordance with the terms of the Agreement, the Song Yuan Technical shall pay the Selling Stockholders an aggregate amount of US$13,000,000 (the “Purchase Price”) for all of the equity in Tiancheng held by the Selling Stockholders which constitutes all of the registered capital of Tiancheng. The Purchase Price is payable in two installments. The first installment of US$6,500,000 is due within 15 days from the date of execution of the Agreement and the second installment of US$6,500,000 is due within 15 days after the completion of the registration of the transfer of title of 95% of the equity interestin Tiancheng with the local Industry and Commerce Bureau and the establishment of a trust holding 5% of the equity interestin Tiancheng for the benefit of Song Yuan Technical. Each Selling Stockholder will receive a portion of the Purchase Price in proportion to his or her percentage ownership in Tiancheng. The trust is established in order to comply with certain laws of the People’s Republic of China. One of the Selling Stockholders, Lou Yun Hui will continue to hold 5% of the equity interest in Tiancheng in trust for the benefit of Song Yuan Technical pursuant to a Trust Agreement entered into by and between Song Yuan Technical and Lou
